                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    ENRIQUE NUNES LOPEZ,                                   Case No. 19-cv-05788-DMR (PR)
                                                          Petitioner,                          ORDER TO SHOW CAUSE
                                   8
                                                     v.
                                   9

                                  10    JOSIE GASTELO, Warden,1
                                                          Respondent.
                                  11

                                  12             Petitioner, a state prisoner, has filed this petition for a writ of habeas corpus pursuant to 28
Northern District of California
 United States District Court




                                  13   U.S.C. § 2254. Petitioner has paid the full filing fee. Dkt. 1. This action has been assigned to the

                                  14   undersigned Magistrate Judge.

                                  15             Pursuant to 28 U.S.C. § 636(c), with written consent of all parties, a magistrate judge may

                                  16   conduct all proceedings in a case, including entry of judgment. Appeal will be directly to the

                                  17   United States Court of Appeals for the Ninth Circuit. See 28 U.S.C. § 636(c)(3).

                                  18             On October 18, 2019, Petitioner consented to magistrate judge jurisdiction in this matter.

                                  19   Dkt. 6.

                                  20             It does not appear from the face of the petition that it is without merit. Good cause

                                  21   appearing, the court hereby issues the following orders:

                                  22             1.       The Clerk of the Court shall serve a Magistrate Judge jurisdiction consent form, a

                                  23   copy of this Order, as well as the signed petition (dkt. 4) and all attachments thereto upon

                                  24   Respondent and Respondent’s attorney, the Attorney General of the State of California. The Clerk

                                  25   shall also serve a copy of this Order on Petitioner at Petitioner’s current address.

                                  26             2.       Within twenty-eight (28) days of the issuance of this Order, Respondent shall

                                  27
                                                 1
                                  28            Josie Gastelo, the current warden of the prison where Petitioner is incarcerated, has been
                                       substituted as Respondent pursuant to Rule 25(d) of the Federal Rules of Civil Procedure.
                                   1   complete and file the Magistrate Judge jurisdiction consent form to indicate whether Respondent

                                   2   consents or declines to proceed before the assigned Magistrate Judge. Respondent is free to

                                   3   withhold consent without adverse consequences. If Respondent consents to a Magistrate Judge’s

                                   4   jurisdiction, this case will be handled by the undersigned Magistrate Judge. If Respondent

                                   5   declines, the case will be reassigned to a District Judge. Whether Respondent consents or declines

                                   6   to proceed before the assigned Magistrate Judge, the parties shall abide by the briefing schedule

                                   7   below.

                                   8            3.    Respondent shall file with this court and serve upon Petitioner, within sixty (60)

                                   9   days of the issuance of this Order, an Answer conforming in all respects to Rule 5 of the Rules

                                  10   Governing Section 2254 Cases, showing cause why a writ of habeas corpus should not be issued.

                                  11   Respondent shall file with the Answer a copy of all portions of the relevant state records that have

                                  12   been transcribed previously and that are relevant to a determination of the issues presented by the
Northern District of California
 United States District Court




                                  13   petition.

                                  14            4.    If Petitioner wishes to respond to the Answer, Petitioner shall do so by filing a

                                  15   Traverse with the court and serving it on Respondent within twenty-eight (28) days of

                                  16   Petitioner’s receipt of the Answer. Should Petitioner fail to do so, the petition will be deemed

                                  17   submitted and ready for decision twenty-eight (28) days after the date Petitioner is served with

                                  18   Respondent’s Answer.

                                  19            5.    Respondent may file with this court and serve upon Petitioner, within sixty (60)

                                  20   days of the issuance of this Order, a motion to dismiss on procedural grounds in lieu of an

                                  21   Answer, as set forth in the Advisory Committee Notes to Rule 4 of the Rules Governing Section

                                  22   2254 Cases. If Respondent files a motion to dismiss, Petitioner shall file with the court and serve

                                  23   on Respondent an opposition or statement of non-opposition to the motion within twenty-eight

                                  24   (28) days of receipt of the motion, and Respondent shall file with the court and serve on Petitioner

                                  25   a reply within fourteen (14) days of receipt of any opposition.

                                  26            6.    It is Petitioner’s responsibility to prosecute this case. Petitioner must keep the

                                  27   court and Respondent informed of any change of address and must comply with the court’s orders

                                  28   in a timely fashion. Pursuant to Northern District Local Rule 3-11 a party proceeding pro se
                                                                                         2
                                   1   whose address changes while an action is pending must promptly file a notice of change of

                                   2   address specifying the new address. See L.R. 3-11(a). The court may dismiss a pro se action

                                   3   without prejudice when: (1) mail directed to the pro se party by the court has been returned to the

                                   4   court as not deliverable, and (2) the court fails to receive within sixty days of this return a written

                                   5   communication from the pro se party indicating a current address. See L.R. 3-11(b); see also

                                   6   Martinez v. Johnson, 104 F.3d 769, 772 (5th Cir. 1997) (Rule 41(b) applicable in habeas cases).

                                   7   Petitioner must also serve on Respondent’s counsel all communications with the court by mailing

                                   8   a true copy of the document to Respondent’s counsel.

                                   9          7.      Upon a showing of good cause, requests for a reasonable extension of time will be

                                  10   granted provided they are filed on or before the deadline they seek to extend.

                                  11          IT IS SO ORDERED.

                                  12   Dated: October 24, 2019
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                              DONNA M. RYU
                                  15                                                          United States Magistrate Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        ENRIQUE NUNES LOPEZ,
                                   4                                                          Case No. 4:19-cv-05788-DMR
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        TAMMY FOSS,
                                   7
                                                       Defendant.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on October 24, 2019, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Enrique Nunes Lopez
                                       AW4709
                                  18   California Men's Colony
                                       PO Box 8103
                                  19   San Luis Obispo, CA 93409-8103
                                  20

                                  21
                                       Dated: October 24, 2019
                                  22

                                  23                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  24

                                  25

                                  26                                                      By:________________________
                                                                                          Ivy Lerma Garcia, Deputy Clerk to the
                                  27
                                                                                          Honorable DONNA M. RYU
                                  28
                                                                                          4
